Citation Nr: 0919335	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
claimed as right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active duty service from July 1961 to August 
1963.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for 
bilateral hearing loss.  


REMAND

A preliminary review of the record discloses that the medical 
evidence currently of record is not sufficient to decide the 
claim.  In this regard, the VA has a duty to obtain a medical 
opinion when the record contains competent evidence of a 
current disability or symptoms of a current disability; 
evidence establishing that an event, injury, or disease 
occurred in service; and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § (c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 76 (2006).

A VA medical examination was conducted in November 2006 and 
an opinion was issued regarding the Veteran's hearing loss.  
However, the Board is of the opinion that the examination did 
not fully address the complete hearing loss issue.  In this 
regard, the opinion only addressed whether the hearing loss 
was due to noise exposure and stated that it was not service 
related, while stating that the configuration of the right 
side hearing thresholds most likely indicates a conductive 
hearing loss.  The opinion failed to address the fact that 
there is documentation of hearing loss during the time period 
of the Veteran's service.

For example, in January 1962, the Veteran went on sick call 
because of a hearing problem.  A February 1962 medical record 
shows that the Veteran was diagnosed with Hypacusia, 
perceptive type, moderate, right ear only, cause 
undetermined, and the Veteran was given an H-2 profile.  A 
May 1963 medical history report shows that the Veteran had 
hearing problems.

The VA examination and opinion are inadequate because they 
only addressed whether the Veteran's current hearing loss was 
related to acoustic trauma in service and did not address 
whether the current hearing loss is related to the hearing 
loss apparently first manifested during service.

Under the circumstances presented in this case, the Board 
finds that a VA medical examination and opinion is required.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (holding 
that VA must obtain a nexus opinion when there is competent 
evidence of a current disability, evidence establishing that 
an injury occurred in service; and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability); see also 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records, and following the 
review and the examination offer comments 
and an opinion on whether the current 
hearing loss is related to the hearing 
loss that is documented in the Veteran's 
service treatment records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




